DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed on 12/28/2020 has been entered. Status of the claims:
		Claims 1, 8 and 10 are amended
		Claim 16 is a newly added claim
In view of the amendment, the following new grounds of rejections (utilizing the same references) are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1 – 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PGPub. 2016/0100850 A1) in view of Jacob et al. (US Pat. No. 4,438,541 – hereinafter “Jacob”), and Murasaki (US Pat. No. 4,760,625).
Regarding Claim 1, Tanaka discloses a  method for manufacturing a sheet ([0004], lines 1-4), for use in a tongue plaque cleaner (tongue cleaner, dental hygiene) for scraping off tongue plaque, comprising: 
a step of forming first and second thread members (first and second protrusions 34, 35; see [0109]), by cutting loops of the looped thread members [0110], wherein
the loops of the threaded members are cut by moving the sheet to pass beyond multiple cutting devices, or by moving the multiple cutting devices while fixing the sheet (“A cutter, e.g., is pressed against the looped textile 31; see [0110]).
However, Tanaka’s method for manufacturing said sheet for use in a tongue plaque cleaner, fails to disclose a step of heating a sheet material having multiple looped thread members protruding from one surface of the sheet material at a temperature below the melting point of the thread members; wherein the sheet is heated in such a manner that the first and the second thread members maintain their shapes that were exhibited before cutting, and that the multiple cutting devices are arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices.
In the same field of endeavor of dental hygiene (plaque removal), Jacob, directed to a method of dental plaque removal and the structure of a brush bristle (fibers, “looped thread members”; Abstract). Jacob discloses a method were a polymeric polypropylene, Col. 1, lines 66 – 68), to form the bristles (looped thread members), which is selected for its heat shrinking characteristic, is subjected to heating by a radiant source (12) (Col. 2, lines 11-15), obtaining a tight return bend (14) over the top of the rail (10) and side lengths (16 & 17) held in a substantially straight rod formation (Col. 2, lines 15-19). 
Furthermore, Jacob discloses that the small bristles obtained exhibits a much superior erect resiliency than would be possible  by a mere loop structure (Col. 2, lines 21-25), and stresses that if subjected to heat without the process of his invention, the loops would merely contract into very resilient loops incapable of producing any useful scrubbing pressure (Col. 1, lines 68, cont. Col. 2, lines 1-3).
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Tanaka’s method of manufacturing a sheet for use in a tongue plaque cleaner by adding a  step of heating a sheet material having multiple looped thread members, since Jacob teaches that subjecting the looped thread members to heat by a radiant source, produces looped thread members which exhibits a much superior erect resiliency than would be possible  by a mere loop structure (Col. 2, lines 21-25).  It would have been obvious to an artisan in the art, to moderate the heat provided by the radiant source to temperatures below the melting point of the thread members to maintain the structural integrity of the material, and furthermore, to avoid subjecting the loops to conditions that will deteriorate the design function of the sheet and loops, as taught by Jacob in Col. 1, lines 68, cont. Col. 2, lines 1-3.
As to the limitation, the multiple cutting devices are arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices, the Examiner points out that Tanaka’s Fig. 29 shows pins 93, which are arranged equally spaced in a row in a direction perpendicular to a moving direction [0148]. Murasaki, directed to the same problem of forming loops of thread members disposed on a sheet 17; composed of stationary blade 18 and a pair of upper and lower blades 19, 20; Col. 3, lines 33 – 36). Murasaki discloses that the cutting mechanism includes a plurality of equally spaced, parallel cutting teeth 22 for being inserted in the loops 12, this way cutting the loops (Col. 3, lines 37 – 43). As can be appreciated in Murasaki’s Figs. 1 & 2, the multiple cutting devices are arranged in a row in a direction perpendicular to a moving direction of the sheet.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to select the arrangement of Murasaki as the generic cutting device arrangement of Tanaka/Jacob’s method so that the multiple cutting devices are arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices, as taught by Murasaki. One of ordinary skill in the art would have been motivated to pursue such a modification, so as to provide, for example, Tanaka’s element 90, wherein elements 93 are Murasaki’s multiple cutting devices, this will present the advantage to the modification to have said cutting devices equally space to provide a reproducible, clear cuts. One of ordinary skill in the art would have been motivated to pursue such a modification, since it yield the predictable result of producing a cutting device, since it’s held that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395 (see MPEP 2141 (I)).  
As to the amended limitation, “all of the multiple cutting devices are fixedly arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices.” The examiner has considered, however, the Applicant is reminded that the use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral – as per MPEP § 2144.04 (B). 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify Tanaka/Jacob/Murasaki’s method so that all of the multiple cutting devices are fixedly arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to pursue the modification in order to reduce the complexity of the device used in the method by lowering the number of parts, for example.
Regarding Claim 2, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein 
a top-vicinity region of the loop of each of the looped thread members is cut (“disconnected portion,” 42),  in a manner such that a tip end portion as a free end of each of the first and second thread members (see Tanaka’s [0109]), can be formed into a shape partially maintaining an arc shape of the loop.

Regarding Claims 3 & 4, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein top-vicinity regions of the loops of the multiple looped thread members are cut by the multiple cutting devices (“cutter”), arranged with cutting portions thereof facing the top-vicinity regions of the loops (see Tanaka’s [0110]).
Regarding Claim 5, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein one of side parts of the loop of each of the looped thread members is cut (42) to turn the first thread member into a substantially linear shape (35), and the second thread member (36’) into a reversed J shape (See Tanaka’s [0111], lines 6-9).
Regarding Claims 6 & 7, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein any Tanaka’s [0110]), by the multiple cutting devices arranged with cutting portions thereof each facing one of the side parts of the loop (see Tanaka’s Fig. 16).

Regarding Claim 8, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein a site at which the loop of each of the multiple looped thread members is cut (42) differs from the thread member to the thread member (“randomly formed,” Tanka’s [0125]), and the multiple looped thread members are cut by the multiple cutting devices arranged with cutting portions thereof facing different directions ranging from a top-vicinity region of the loop to side parts thereof, thereby forming multiple thread members having different cutting sites (see Tanaka’s [0110]).

As to Claim 9, Tanaka/Jacob/Murasaki discloses  the method for manufacturing a sheet for use in a tongue plaque cleaner as discussed in claim 1, Tanaka  discloses a seventh embodiment where the inverted-J-shaped linear materials may be formed from, in e.g. synthesized resin [0121], furthermore, Jacob discloses  the thread members are made of a thermoplastic resin (polypropylene, Col. 1, lines 66-68).

Regarding Claim 10, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein a first cutting device group (see Murasaki’s element 18),  a second cutting device group (see Murasaki’s element 19) and a third cutting device group (see Murasaki’s element 20) are provided,
each of said cutting device groups comprises the multiple cutting devices (see Murasaki’s Figs. 1 & 2), and each of the loops is respectively cut by each of the multiple cutting devices (see Murasaki’s Fig. 1).

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka/Jacob/Murasaki’s cutting device by duplicating the cutting device so that each of the loops is respectively cut by each of the multiple cutting devices, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to duplicate the cutting device for the purpose of providing additional cutting surface area, allowing for higher production yields, for example. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claim 11, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 10, wherein a distance between the multiple cutting devices that neighbor each other in the direction perpendicular to the moving direction is larger than a distance between the thread members that neighbor each other in the direction perpendicular to the moving direction (see Murasaki’s Figs. 2 & 4A-B, elements 30).
It would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to have modify Tanaka/Jacob/Murasaki’s method for manufacturing the sheet for use in the tongue plaque cleaner, so that a distance between the multiple cutting devices that neighbor each other in the direction perpendicular to the moving direction is larger than a distance taught by Murasaki.
As to Claims 12 & 13, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 10, moreover, 
modified Tanaka/Jacob/Murasaki’s embodiment would allow for each of the cutting devices in the second cutting device group are provided in locations that are deviated away from the cutting devices in the first cutting device group in a direction of moving the sheet or the multiple cutting devices, as well as the cutting devices in the third cutting device group are provided in locations that are deviated away from the cutting devices in the second cutting device group in a direction of moving the sheet or the multiple cutting devices, as can be appreciated in Murasaki’s Fig. 4A and 4B, wherein each of the multiple cutting blades are provided in locations that are deviated away from each other of the cutting devices.
Regarding Claim 15, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein 
each of the first and second thread members (first and second protrusions 34, 35; see [0109]), after cutting contains an arc shape portion sufficient enough to scrape off tongue plaque (see Tanaka’s [0113]).

Claims 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Jacob and Murasaki, as applied to claim 1, and further in view of Taguchi et al. (US Pat. No. 6,248,418 – hereinafter “Taguchi”).
Regarding Claim 14, Tanaka/Jacob/Murasaki discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein the sheet material is heated at 150 to 200°C for 3 to 5 minutes.
Although Jacob’s embodiment incorporates heat treatment of the sheet material so as to promote the sheet material to contract (Col. 2, lines 10 – 15), retaining a loop shape (see Jacob’s Fig. 3), Jacob fails to disclose under what parameters (temperature/time) is his invention accomplished (best mode for carrying out the invention).
Taguchi, directed to a polyester product excellent in shape stability, etc. and a process for producing the same (technical field), discloses an embodiment comprising polyester fibers or a polyester film (sheet) obtained by taking up a molten polyester at a take-up is speed of 2000 m/min to 4000 m/min is heat-treated in wet heat and/or dry heat at not lower than 120 °C (overlapping with the claimed range of from 150 to 200 °C), with the product maintained in a loose or constrained condition without being drawn, to produce a polyester product good both in resilient elasticity and dimensional stability and excellent in shape retainability (Col. 6, lines 35 – 43). Taguchi discloses that his invention is not limited to any specific shape or article (Col. 7, lines 64 – 67 cont. Col.8, lines 1 – 8), in addition, as fluff-raised fabrics such as carpets, artificial lawns and moquettes, or molded brushes such as tooth brushes and washing brushes, remarkable shape retainability and durable bendability can be obtained, and fluff-raised products less liable to yield can be obtained (Col.8, lines 32 – 36). 
Furthermore, Taguchi discloses an example wherein the fiber/film was heat-treated in a dry heat oven at 180 °C for 5 minutes (overlapping with the claimed ranger of from 3 to 5 minutes), to obtain an interlining cloth A2 (Col. 26, lines 56 – 58). Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art, at the time of filing the claimed invention, to have modify Tanaka/Jacob/Murasaki’s method for manufacturing the sheet for use in the tongue plaque cleaner by selecting the portion of Taguchi's temperature/time range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). One of ordinary skill in the art would have been motivated to do so for the purpose of providing a product with high resilient elasticity, shape retainability, and shape stability (Abstract). 

Regarding claim 16, Tanaka/Jacob/Murasaki discloses method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1. Regarding the limitation, “wherein each of the multiple cutting devices has a blade surface and is fixed in a manner such that the blade surface faces upward against a top-vicinity region of each of the loops.” The examiner has considered. However, applicant is reminded that “It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23,” – as per MPEP § 2144.04 (B).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka/Jacob/Murasaki’s method so that each of the multiple cutting devices has a blade surface and is fixed in a manner such that the blade surface faces upward against a top-vicinity region of each of the loops, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of each of the multiple cutting devices blade surface to be fixed in a manner such that the blade surface faces upward against a top-vicinity region of each of the loops for the purpose of providing different cutting positions at the loops, for example.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art of Murasaki is nonanalogous art (Remarks, p. 7, last para.). This is found not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art of Murasaki/Tanaka/Jacob and the instant application are all concerened with the problem of forming loops on a sheet material. Murasaki/Tanaka/Jacob and the instant application, the loops formed on the sheet material are made of – for example – polymeric materials, and, all would be concerned with forming and cutting polymeric loops on a sheet material.  Murasaki discloses cutting devices capable of cutting polymeric materials formed in the shape of loops on a sheet material, analogous to the claim “sheet material having multiple looped threads members.” Therefore, Murasaki’s disclosure is reasonably pertinent to the particular problem faced by the inventor – as per MPEP § 2141.01(a) (I).  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, p. 8, last para.), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification Tanaka in view of the cutting devices of Murasaki does not preclude the invention to, for example, include the rotating brush 90 of Tanaka in a step prior to the cutting devices of Murasaki. Hence, both beneficial teachings (Tanaka’s element 90, and Murasaki’s cutting devices) could be incorporated to the modified method, and having the advantage of being a continuous process, for example. Rendering the modification obvious since, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

In response to Applicant’s argument regarding the relied embodiment on Fig. 9 of Tanaka by the examiner, pp. 8-10, concluding in that, “the proposed modification to Tanaka in view of Murasaki (by substituting with a cutting device), would have render the prior art of Tanaka unsatisfactory for its intended purpose.” This is found not persuasive. The examiner respectfully notes that, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Furthermore, the examiner points out the fact that the disclosed eight embodiment of Tanaka’s Fig. 29 is not the only embodiment discussed in the Office action, as implied by the arguments, additional discussion is provided upon Tanaka’s Fig. 16 embodiment disclosure as well. Tanaka’s Fig. 16 discloses a thread member formed into a loop shape and having a cut, the same structure as claimed in the instant application.

In response to applicant's argument that "it is physically implausible to replace a single pin 93 of Tanaka with a loop cutter 17 of Murasaki which contains three different components", pp.10-11, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, the examiner respectfully note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Moreover, as per MPEP 2112.02 (I), “Under the principles of inherency, if a prior art device, in its 
In response to applicant's argument, pp. 11-12, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In the instant case, Applicant’s arguments, pp. 11-12, are directed to the differences between the cutting method of the prior art (Murasaki) and the instant application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The method of claim 1, as amended, does not requires the specifics (how the loops are cut); see a portion of claim 1, lines 6-9, which recites:
“a step of forming first and second thread members by cutting loops of the thread members that were heated, wherein the loops of the threaded members are cut by moving the sheet to pass beyond multiple cutting devices, or by moving the multiple cutting devices while fixing the sheet.”
Therefore, construing said limitations of claim 1 – under the Broadest Reasonable Interpretation – it is clear that the method only requires the loops to be formed and cut, which is accomplish by Murasaki’s disclosure.  As to the limitation: 
“all of the multiple cutting devices are fixedly arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices,” 
the examiner respectfully notes that, to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Moreover, as per MPEP 2112.02 (I), “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” Furthermore, giving the Broadest Reasonable Interpretation to the limitation “all of the multiple cutting devices are fixedly arranged,” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744     
    

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712